Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 2/22/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        


	Note: since prosecution is hereby reopened, the examined claims are related to the after final set of claims filed 11/23/2021.  In that regard attention to MPEP 1207.04 “Ordinarily any after final amendment or affidavit or other evidence that was not entered before must be entered and considered on the merits as part of the action reopening prosecution.”
Claim Objections
Claim 22 objected to because of the following informalities:  claim 22 is dependent upon otherwise cancelled claim 21.  For purposes of examining only, the examiner interprets the claim as depend from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 13 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 8, the claim recites the receiver slot oriented in perpendicular angle with respect to the bottom edge.  However, claim 1, define such slot in a non-perpendicular orientation and thus it is unclear how such contradicting orientations are possible.
	With respect to claim 11, it is unclear how a member comprising “flat torso” plate of claim 1, can be a dummy adapter; also, what is in one direction and opposite direction?  Lastly, the definition of the hips as extend rearwardly, would have not positioned side-by-side as require by base claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun US 2017/0336180 (“Sun”) in view of Leafgren et al US 2018/0035799 (“Leafgren”) and Chen US 2003/0077109 (“Chen”) and Chung US 6,626,732 (“Chung”).
	As per claim 1, Sun discloses a portable target stand system (target assembly)(Figs. 3 and 4; pars. [0030]-[0039]) comprising:
	a pair of legs separate from each other, each said leg having a flat body with a
front edge, each said front edge having a receiver slot, and each said flat body having a bottom edge, wherein said receiver slots are positionally alignable with each other and wherein each said leg has a pair of feet extending from said bottom edge (left and right supports 102; wherein each said receiver slot 114 (Fig. 4) is oriented at an equivalent non-perpendicular angle with respect to said bottom edge (that form angle 113) (Fig. 3) from 10-30 degrees)(see also [0030], [0032], and [0036]); the legs/supports 102 (each) also includes pair of feet (notches 110) at the edge of each leg 102 in Fig. 4 and [0033]); 
	 a member having a flat torso plate (target 101 as a torso member)(Figs. 3 and 4; [0031]);  wherein said flat torso plate has a lower edge (Fig. 4); wherein said flat torso plate extends from said lower edge to present a target above (Fig. 3; [0030]-[0032], and [0036]).
	Sun is not specific regarding and said flat body has a handle opening with a carrying edge relatively parallel with said bottom edge and centered between said pair of feet.
	Sun is not specific regarding said flat torso plate having a pair of leg slots, each said leg slot slidably receiving one of said flat bodies, and each said receiver slot slidably receiving said member; wherein said flat torso plate’s lower edge from which extends a pair of hips each of which have a corresponding one of said leg slots, wherein each said leg slot is oriented at an equivalent non-perpendicular angle with respect to said flat torso plate, and wherein said flat torso plate has a handle opening centered between said pair of hips; and a cross lap joint formed between each said leg slot and corresponding one of said receiver slots; wherein said flat torso plate extends from said pair of hips to present a target above said cross lap joint.	
	Sun is not specific regarding wherein said handle openings of said pair of legs and said member, when disassembled, are alignable with each other to provide a balanced carrying point when said flat bodies and said flat torso plate are positioned side-by-side to facilitate their transport.
	With respect to the flat torso plate including pair of hips with slots (i.e. a cross lap joint) corresponding to leg’s slot (i.e. receiver slots), in the field of forming a humanoid structure utilizing hips-slots-cross lap joint, Chen discloses a torso (a humanoid device comprising a member having a flat torso plate 10) with lower edge from which extends a pair of hips in cross lap joint, wherein the hips each including slots (the torso includes hips (Figs. 1 and 2) and the pair of hips including notches 12, i.e. pair of leg slots) for corresponding to slots (notches 12 of legs 11, i.e. receiver slots) while assembling the humanoid device as (Figs. 1 and 2; pars. and [0002] and [0003]).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Sun’s flat torso plate having a pair of leg slots, each said leg slot slidably receiving one of said flat bodies, and each said receiver slot slidably receiving said member; wherein said flat torso plate’s lower edge from which extends a pair of hips of which have a corresponding one of said leg slots; and a cross lap joint formed; wherein said flat torso plate extends from said pair of hips to above said cross lap joint as taught by Chen for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices in the same way forming a humanoid structure configure to be in a safe and secure manner while in the use/erect positions yet allow an easy dissemble thereof.
	Furthermore, the use of the humanoid to include a pair of extending hips from the torso within the device of Sun, would have been nothing more than an obvious shape, as one skill in the art would have appreciated that the target of Sun may include a pair of hips to further resemble a real life humanoid’s torso, as Sun stated “As depicted, the target 101 comprises the shape of a human torso. This is for illustrative purposes and should not be deemed limiting. Virtually any shape can be used for the target 101”([0031]).
	In that regard, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  
See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	With respect to the handle within the pair of legs and within the member, in the field of portable collapsible stand Leafgren discloses the use of handle opening (at 119/116) for member 110 (equivalent to a member’s handle) in Fig. 3 and [0027].  Leafgren further disclose handle opening/carrying edge 129/126 for base member 120 and handle opening/carrying edge 139/136 for base member 130 (equivalent to pair of legs handle) in Fig. 3 and [0028].  As shown in Fig. 8 ([0031]) the members 110/1120/130 are configure to be dissembled and to be carried by their respective handle opening 119, handle areas 116/126/136.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Sun’s device with handle to the legs as well as to the member wherein said handle openings of said pair of legs and said member, when disassembled, are alignable with each other to provide a balanced carrying point when said flat bodies and said flat torso plate are positioned side-by-side to facilitate their transport as taught by Leafgren for the reason that a skilled artisan would have been motivated by Leafgren’s suggestions as such handle openings A) will reduce the overall weight of the device ([0029]) and B) for easy transportation ([0031]).  	
	With respect to the location of the handles, with respect to the pair of legs as well as the member, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	A skilled artisan would have appreciated that the location of the handle openings as claimed would have been merely a matter of obvious engineering choice within the modified Sun, without changing the nature of the handles as means for transporting.
	With respect to wherein each said leg slot is oriented at an equivalent non-perpendicular angle with respect to said flat torso plate, in the field of forming humanoid structure utilizing torso-hips-to- slots, Chung discloses wherein each leg slot is oriented at an equivalent non-perpendicular angle with respect to flat torso plate (pelvis 14 includes slots that are oriented at an equivalent non-perpendicular angle with respect to flat torso plate (such as slots 14a-14b relative to torso 11)(Figs. 1 and 2; 3:5-55).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Sun wherein each said leg slot is oriented at an equivalent non-perpendicular angle with respect to said flat torso plate as taught by Chung for the reason that a skilled artisan would have been motivated by Chung’s suggestions to provide a character toy which can be fabricated with the use of one or more pattern sheets for making the character toy, wherein the bodily components constituting the character toy can be detached from the pattern sheet(s) without using separate tools for detachment, and the detached bodily components can be assembled with each other at any angle as selected by the customer, thereby enabling the shape and/or pose of the character toy to be represented in various manners (1:65-2:8).  
	As per claim 4, Sun discloses wherein said bottom edge has an arc separating the pair of feet (arc shape of notches 110)(Fig. 4), similar to the applicant’s.  In addition, as discussed above as it has been held that configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice, the configuration of the feet would have been nothing more than user’s choice as obvious shape, without any more (any feet shape would have performed the same as support means).    
	As per claim 5, With respect to wherein said flat torso plate presents a forward leaning stance such that impacting bullets are directed downwardly, note Sun’s Fig. 3; [0030]-[0032], and [0036] as the position of the target.  
	As per claim 7, with respect to wherein said member is a torso target member, the examiner construed Sun’s member/target 101 (Figs. 3 and 4) as well as as torso target member.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Leafgren, Chen and Chung as applied to claim 1 above, and further in view of Bateman US 5,240,258 (“Bateman”).
	As per claim 8, the modified Sun is not specific regarding wherein each said receiver slot is an adapter receiver slot 3oriented at a perpendicular angle with respect to said bottom edge; and 4wherein said member is a paper adapter member receivable in said adapter 5receiver slot, said paper adapter member having at least one end beam having a post 6hole adapted to receive a post that carries said paper adapter member.
	However, Bateman discloses 4wherein a member is a paper adapter member having at least one end beam 5having a post hole adapted to receive a post that carries said paper adapter 6member (beams/lumber strips 44  for carrying board/paper target)(Fig. 1; 4:60-66).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Sun’s system wherein each said receiver slot is an adapter receiver slot oriented at a perpendicular angle with respect to said bottom edge; and wherein said member is a paper adapter member receivable in said adapter receiver slot, said paper adapter member having at least one end beam having a post hole adapted to receive a post that carries said paper adapter member as taught by Bateman for the reasons of forming target device utilizing a support system that is configure to firmly and securely support a target system above a support surface to use for practice shooting and alike.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Leafgren, Chen, and Chung as applied to claim 1 above, and further in view of Bickel US 2018/0087881 (“Bickel”).
	As per claim 9, Sun is not specific regarding further comprising: at least one swinger assembly hingedly mounted to said flat plate which has a corresponding target opening therethrough.
	However, Bickel discloses at least one swinger assembly hingedly mounted to said plate which has a corresponding target opening therethrough (Figs. 1-4 and [0060]-[0064]; target member 32, i.e. a flat torso plate, having an openings (aperture 31) including a hinged swinger, movable target 35 to be seen therethrough aperture 31; note [0062] and Figs. 1, 3 and 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Sun’s device with at least one swinger assembly hingedly mounted to said plate which has a corresponding target opening therethrough as taught by Bickel for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming an enhance target assembly that provides higher level of challenge (thus enhance a user’s aiming skills) as well entertaining and more appealing target system.  
	As per claim 10, Bickel discloses wherein said at least one swinger assembly comprises: a hinge mechanism comprising a pair of collars extending from one side of said flat torso plate, each said collar having a collar hole therethrough aligned with each other (target 35 connected via bracket/collar 34)(Figs. 2-4; [0062]); and a swinger having a swing arm with a target disc at one end and a hinge end at an opposite end, wherein said hinge end is rotatably received in said collar holes provided by said pair of collars, and wherein said target disc covers said target opening in a first position and extends away from said flat plate in a second position (note Figs. 1-4 and [0062] as the arm of the movable target/swinger 35 connected to the base target 32; to be visible through openings 31).
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Leafgren, Chen, and Chung as applied to claim 1 above, and further in view of Cummins US 9,797,694 (“Cummins”).
	As per claim 111, as understood, with respect to wherein said member with said pair of leg slots extending from said flat plate in one direction, and wherein said pair of hips extend rearwardly, note Chung’s (pelvis 14 includes slots that are oriented at an equivalent non-perpendicular angle with respect to flat torso plate (such as slots 14a-14b relative to torso 11)(Figs. 1 and 2; 3:5-55).  Also, Chen’s humanoid device comprising a member having a flat torso plate 10) with pair of hips/cross lap, wherein the hips each including slots (the torso includes hips) (Figs. 1 and 2) and the par of hips including notches 12, i.e. pair of leg slots, for corresponding to slots (notches 12 of legs 11, i.e. receiver slots) while assembling the humanoid device as (Figs. 1 and 2; pars. and [0002] and [0003]).
	The modified Sun is not specific regarding said member is a 2dummy adapter, and at least one spike extending from said flat plate in an opposite 4Application No.: 16/220,004
    


Attorney Docket No. WPS.P00014direction.
	Cummins discloses wherein said member is a dummy adapter member with said pair of leg slots extending from said plate in one direction and at least one spike extending from said plate in an opposite direction (target 10 including target body 38 and post assembly 30 including post/spikes 62-64)(Figs. 1-3; 5:15-48 and 7:15-33).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Sun wherein said member is a dummy adapter member with said pair of leg slots extending from said plate in one direction and at least one spike extending from said plate in an opposite direction as taught by Cummins for the reason that a skilled artisan would have been motivated by Cummins’ suggestions to form targets that are durable and mimic the body of an animal (2:9-10).
	As per claim 13, with respect to wherein receiver slots receive a corresponding one of said rearwardly extending hips so that said plate is substantially perpendicular to said bottom edge, note Chen’s Figs. 1 and 2, as the hip of torso 10 with slots 12 to receive complementary slots/notches 12 of legs 11 (i.e. receive slots) as assemble the humanoid device; also note Chung’s Figs. 1 and 2 as the humanoid device includes such torso-hips-pelvic with complementary slots for legs (i.e. receiver slots).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Leafgren, Chen, Chung, and Cummins as applied to claim 13 above, and further in view Duerr US2009/0295094 (“Duerr”).
	As per claim 14, the modified Sun is not specific regarding wherein said at least one spike is adapted to receive a ballistic gel torso.
	However, the use of material including ballistic gels to form body portion of a target is well known in the art as taught by Duerr in par. [0015].
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Sun’s torso with ballistic gel as taught by Duerr for the reason that a skilled artisan would have been motivated by Duerr to use ballistic gel while forming a target torso in any desired internal or external form.
Claims 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Leafgren, Chen, and Chung as applied to claim 1 above, and further in view Daub US 2018/0216921 (“Daub”).
	As per claim 15, the modified Sun is not specific regarding each said leg and said member is made of steel.
	However, the use of steel in forming target devices, such as plate/member is well known in the art as taught by Daub (Figs. 1-5 and [0028], [0035] and [0036]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Sun’s target with steel material as taught by Daub for the reason that a skilled artisan would have been motivated by Daub’s suggestion to use steel in forming target devices, to increased availability of high-strength, ballistic steel plate has led to the availability of many such targets for high power firearms ([0004]).
	With regard to the leg members it would have been obvious to use steel for such reasons as well, i.e. having strength, ballistic steel for high power firearms. 
	Also, has it previously stated the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Sun’s target made of steel for the reason that a skilled artisan would have been motivated in utilizing well known readily available materials that are suitable for their intended use as strong, durable and capable to sustain large impact and alike. 
	As per claim 22, Sun is not specific regarding wherein each said leg and said member has a thickness ranging from 1/8 inch to 1 ¼ inch.
However, Daub discloses the forming of a target (e.g. plate/member) with such thickness of 3/8 inch, upstanding post of 0.15 inch ([0029] and [0035]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Daub’s with such thickness as taught by Daub for the reason that a skilled artisan would have been motivated by Daub’s to use a suitable thickness according to the use of the weapon use and alike.  As stated in at least [0029] ”thickness may be selected dependent upon the power of the weapons with which the target will be primarily used.”
	In addition, it would have been obvious to include the same thickens to the legs for the same reasons as a suitable thickness according to a prefer use (i.e. power of weapon and alike). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 7-11, 13-15 and 22 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	More specific, applicant argued that the main reference to Sun does not disclose a pair of hips, with respect to at least claim 1.  Such arguments are persuasive and the examiner incorporate hereinabove the reference to Chen, whereas discloses such hips as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        6/1/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711